DETAILED ACTION
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.          Claims 1-8 and 10, drawn to a pharmaceutical composition comprising nicotinic acid, classified in A61K 31/202.
II.         Claims 9 and 11, drawn to a method for treating or preventing cardiovascular disease classified in A61K 45/06.
III.	Claims 12-15,  drawn to a method of preventing or reducing incidence or severity of niacin-induced flushing classified in A61K 31/455. 
Inventions I  and II or III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product such as treatment for niacin flushing or for use in treatment of cardiovascular diseases. 
Inventions II  and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and mode of operation as group II is directed to cardiovascular diseases and group III is directed to reducing niacin-induced flushing.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
During a telephone conversation with Mengke Xing on 8/1/2022 a provisional election was made to prosecute the invention of Group III, claims 12-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-11 are  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

INFORMATION DISCLOSURE STATEMENT
2.      Information Disclosure Statements (IDS) filed on 2/28/2022 has been reviewed and considered.
Applicant should note that the large number of references in the attached IDS have been considered in the same manner as other documents in office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.  Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.
OBJECTION
3.	Claim 12 is objected to because of the following informalities:  Claim 12 recite undefined acronym EPA. It is requested that applicants recite  eicosapentaenoic acid (EPA).  Appropriate correction is required.

Claim Rejections- 35 USC § 112 –Enablement 
4.         The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15  are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. Claim 14 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification, while being enabled for reducing the incidence or severity of niacin-induced flushing does not reasonably provide enablement for a method of preventing niacin-induced flushing..
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, "Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue', not 'experimentation'" (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations." Wands, 8 USPQ2d 1404. Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
          While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 
(A) The nature of the invention (B) Breadth of the claims: 
The invention is drawn to methods of preventing and reducing the incidence or severity of niacin-induced flushing. Prevention is suggested to include a level of protection against, up to and including complete protection against the development of a disease or condition which is unsupported by the disclosure. Giving the claims their broadest reasonable interpretation the term “prevention” includes any measure taken prior to the onset or occurrence of a disease or condition which precludes its coming into existence, absolutely and in all cases. The specification does not reasonably provide enablement for prevention of niacin-induced flushing, i.e., for the substantially absence of any degree of flushing. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected to make and use the invention commensurate in scope with the claims. 
(C) The state of the prior art: 
 The state of the art is replete in terms of reducing the incidence of niacin flush.  There is no evidence in the prior art that the instant composition would be usable as a preventative composition, particularly for preventing niacin-induced flush.



D) The predictability or unpredictability of the art:
There is no evidence in the prior art that the instant composition would be usable as a preventative composition. “Preventing” connotes an absolute absence of a condition which cannot reasonably be achieved with regard to reperfusion or in medicine generally, with few exceptions (such as vaccines to prevent the development of pathogen-borne illnesses). In addition, there is no definitive method by which to determine whether a patient will develop a particular condition and, thus, be in need of preventive therapy. This is distinguished from preventing the relapse or recurrence of certain conditions, in which case an objective basis may exist to identify patients at risk of disease or infection, and could reasonably be construed as treatment. Prior to the initial onset or occurrence, however, even if a patient can be identified as having known risk factors for a condition, there is no certainty that the patient would in fact develop the condition. Further, the failure of a disease, infection, or condition to develop cannot reliably be attributed to the claimed active agent(s). The non-development of a condition may be due to other factors such as lifestyle, or genetics. Applicants’ claims read on a degree of niacin flushing whereby the claimed actives could actually keep any degree of niacin flushing from occurring in any subject and that this condition would not occur, to any degree, in the claimed patient population in whom niacin is administered.  Since such a level of success in the medical arts is not reasonably possible with most, if any disease/disorders, especially those having pathophysiological manifestations as complex/poorly understood as flushing caused by niacin, the specification is viewed as lacking an adequate, detailed enabling disclosure of the same. In this sense, in the context of preventing a condition, the level of unpredictability is extremely high which is further demonstrated that some experienced reduced flushing but still experienced flushing.  

(E) The relative skill of those in the art: The level of ordinary skill in the art is one such that reducing the severity of niacin flush in known in the art. 

(F) The amount of direction or guidance presented:  The Specification fails to disclose how to  prevent niacin flushing. The specification provides merely objective statements that niacin-induced flushing is prevented by administration of the claimed active composition. Even though there is a control group where it was demonstrated some experienced no flushing in relation to those not receiving the active component, others noted a reduced flushing but still had some degree of flush. The specification does disclose that “administration results in no flushing, tolerable flushing or decreased flushing by comparison with nicotinic acid therapy” however, this demonstrates that tolerable and some flushing were still observed. The amount of direction or guidance is minimal or non-existent with regards to preventing niacin flushing. Thus, there is a substantial gap between treatment and prevention especially when no working examples are provided. Consequently, it would require undue experimentation for the skilled artisan to discover how to make and use the instant invention in order to prevent niacin flushing. 

(G) The presence or absence of working examples: The specification does not disclose any evidence that niacin induced flushing can be prevented as some subjects treated with the composition some showed improved tolerance and diminished flushing but not complete prevention. 
 
(H) The quantity of experimentation necessary: In the instant case, there is a substantial gap between reducing the incidence or severity and prevention in the case of niacin flushing. Consequently, a burdensome amount of research would be required by one of ordinary skill in the art to bridge this gap. Because "preventing” a condition by the administration of an active agent cannot be objectively measured or achieved with any certainty, coupled with a lack of guidance and direction provided by the instant disclosure, a skilled artisan could not practice the invention commensurate with the full scope of the claims without undue experimentation. This rejection can be overcome by amending the claims to omit the term “preventing.”       


CONCLUSION
Given the complete lack of guidance in applicant's instant disclosure, regarding preventing niacin-induced flushing, an undue amount experimentation is required to realize the full scope of claims 14-24. Applicant has not described how to completely prevent niacin-induced flushing,  with a composition as recited by claims 14-24 of the instant application in such full, clear, concise, and exact terms as to enable any person skilled in the art to do so given that some of the patient population given the pharmaceutical composition experienced a lesser degree of flushing, but it was not prevented. 
Claim Rejections- 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Theoharides et al. (US 20090148543), Rongen et al. (US 2006/0211762), Saxena et al. (US 2008/0214531), Fitzpatrick et al. (US 20080139604), Obata et al. “Eicosapentaenoic acid inhibits prostaglandin D2 generation by inhibiting cyclo-oxygenease-2 in cultured human cells” and Cefali et al. “Aspirin reduced cutaneous flushing after administration of an optimized extended-release niacin formulation”.
Theoharides et al. (US 20090148543) (hereinafter Theoharides et al.) disclose methods for protecting against superficial vasodilator flush syndrome (SVFS) comprising administering a composition comprising a flavonoid compound and optionally one or more of a member of an anti-inflammatory group consisting of a non-bovine sulfated proteoglycan, an olive kernel extract (OKE), a bitter willow extract, folic, vitamin B12, S-adenosylmethioinine, a serotonin inhibitor, a histamine-1 receptor antagonist and a histamine-3 receptor agonist (claim 1). Such treatment prevents, reduces or eliminates SVFS in patients receiving as much as 300-3000 mg/day of niacin therapeutically, whether administered prior to, or along with an anti-SVFS composition (abstract). The reference discloses the SVFS effects are caused by treatment with niacin or by other similarly acting conditions and said compositions are to be administered as separate formulations, administered along with, prior to, or subsequent to administration of niacin (para 0008), OKE surprisingly has the unique property of increasing absorption of the other components of the anti-SVFS treatment compositions through the oral, alveolar, bladder, intestinal mucosa or skin, and also adds its own content of important anti-oxidants, such as omega fatty acids (e.g., eicosapentaeonic acid) and alpha tocopherol (para 0025). Capsules are taught (para 0031). 
Theoharides et al. discloses OKE contains eicosapentaenoic acid but does not disclose at least about 95 % by weight eicosapentaenoic acid or ester.
Rongen et al. (US 2006/0211762) (hereinafter Rongen et al.) teach combination therapy of a dyslipidemic agent such as niacin and statins with omega-3 fatty acids for prevention or reduction of cardiovascular events where eicosapentaenoic acid (EPA) alone can comprise 100 % of the omega-3 fatty acid content and the dosages can be administered at different times as separate compositions (abstract, paras 0005, 0009, 0054-0055, 0060, 0065, claims 1-2, 15-16, 27-28 and 31). Rongen et al. teach that the EPA can be in the form of the ethyl ester (para 0020 and 0060) and teach that the omega-3 is present in amounts of 0.1 g-10 g, preferably 1g-6g (para 0075). The daily dosages of dyslipidemic agent and concentrated omega-3 fatty acids can be administered together in from 1 to 10 dosages, with the preferred number of dosages from 1 to 4 times a day, most preferred 1 to 2 times a day (para 0084). Rongen et al. teach administering 4 g of omega-3 fatty acids daily (para 0075).
 Rongen et al. disclose that dyslipidemic agent can be administered in an amount of 10-100 % or 50-50 % of the conventional full strength dose as a single administration product. Such dyslipidemic agents include niacins and statins. As evidenced by Saxena et al. (US 2008/0214531) (hereinafter Saxena et al.) niacin is typically administered one to four times per day after meals, depending on the dosage form selected and typical dosage forms range from 0.5 grams to 3 grams daily (para 0045). 
Rongen et al. does not disclose reducing incidence or severity of niacin flush. 
Fitzpatrick et al. (US 20080139604) (hereinafter Fitzpatrick et al.) disclose that niacin is associated with cutaneous vasodilation, sometimes called flushing. This side effect is caused by nicotinic acid-induced release of prostaglandin D2 in the skin (para 0001). 
Fitzpatrick et al. does not disclose eicosapentaenoic acid. 
	Obata et al. “Eicosapentaenoic acid inhibits prostaglandin D2 generation by inhibiting cyclo-oxygenease-2 in cultured human cells” (hereinafter Obata et al.) disclose that EPA reduces PGD2 generation ( conclusion). 
	It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to pretreat a subject with eicosapentaenoic acid before administration of niacin therapy. One would have been motivated to because niacin flush is associated with release of prostaglandin and eicosapentaenoic acid inhibits such generation of prostaglandin. 
Theoharides et al. does not disclose administration to subjects that have not yet initiated niacin therapy however, Cefali et al. “Aspirin reduced cutaneous flushing after administration of an optimized extended-release niacin formulation” (hereinafter Cefali et al.) disclosed a randomized, double-blind, double-dummy, placebo-controlled flush provocation cross over study in healthy males. Healthy males are not ones that would be taking niacin therapy. The subjects received the aspirin prior to niacin (see method section). The patient population claimed reflects any person not taking niacin and thus would encompass healthy individuals. It would have been prima facie obvious to one of ordinary skill in the art  before the invention was made to administer the formulation to individuals not yet starting niacin therapy for reducing niacin flush when niacin therapy is administered. One would have been motivated to do so because Cefali et al. demonstrates that healthy men taking a pretreatment composition before administration of niacin can lead to reduced incidence in niacin flush thereby improving patient adherence and acceptability of chronic niacin treatment at therapeutic doses.
CORRESPONDENCE
6.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Examiner, Art Unit 1615